UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 DEBORA BAYNE, and all other persons similarly
 situated,                                       Case No.: 18-cv-3591
                                     Plaintiffs,
                  -against-                      NOTICE

 NAPW, INC. d/b/a National Association of Professional
 Women and d/b/a International Association of Women,
 and PROFESSIONAL DIVERSITY NETWORK, INC.
 d/b/a National Association of Professional Women and
 d/b/a International Association of Women,
                                            Defendants.

       Plaintiffs hereby give notice that, by her undersigned counsel, Opt-In Plaintiff Linda Docyk

withdraws her Consent to Join the Collective Action pursuant to 29 U.S.C. 216(b).


Dated: New York, New York
       October 8, 2020                               VIRGINIA & AMBINDER, LLP

                                             By:     /s/ Michele A. Moreno, Esq.__
                                                     Michele A. Moreno, Esq.
                                                     40 Broad Street, 7th Floor
                                                     New York, New York 10004
                                                     T: (212) 943-9080
                                                     mmoreno@vandallp.com
